Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 14 rejected as the claims recite selecting an advertisement information related to contexts of the input speech and the output speech. The specification does not explicitly disclose an output speech context and as such any data or metadata related or unrelated to the system as disclosed can be considered an output context whereas the specification only discloses Applicant’s preferred or envisioned set of data/metadata. That is, a date, time of day, location, proximity to a user or device, particular open applications or other infra.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8, 14 rejected as the claims recite selecting an advertisement information related to contexts of the input speech and the output speech. The specification does not explicitly disclose an output speech context but the specification does disclose plural possible elements of the system, method which may be candidates for a context of the output speech. Particularly the Fig 9 context word-specific user reaction information and accompanying storage unit 18 may comprise an output speech context; various of the FIG 5 scenario storage, context and meta information units as well as the user reaction extraction unit may be considered as bearing a context of the output speech; the Fig 10 recognition process, reaction extraction process, determination process, etc. may be considered as infra.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Freeman: 20080189110 hereinafter Free, further in view of Jablokov: 20120303445 hereinafter Jab.
Regarding claim 1, 8, 14
Free teaches:
A cooperative dialogue control system, method and coded instructions operative of: a memory; and a processor coupled to the memory (Free: ¶ 12-17, 23-39; Fig 1, 3: natural language processor 120 in concert with at least data repositories 140) and the processor configured to:
perform a dialogue with a user by accepting an input speech from the user (Free: ¶ 12-17, 23-39; Fig 1, 3: receipt of voice based input from a user) and outputting an output speech, based on the input speech, to the user interactively (Free: ¶ 12-17, 23-39; Fig 1, 3: output of domain specific multi-modal conversational response comprising speech and displayed information based on determined speech parameters); 
when a specific input speech is received from the user during the dialogue (Free: ¶ 12-17, 23-39; Fig 1, 3: during a dialog a particular input speech resolves a particular output which includes specifically requested information including advertisements or other information, calls to action, etc. as well as contexts based on tracked interactions)
and a condition is satisfied (Free: ¶ 12-17, 23-39; Fig 1, 3: a request identified within input user speech operates to perform processing and determine advertising content based on the identified request in the input user speech),

and contexts of the input speech and the output speech (Free: ¶ 6, 7, 12-17, 23-39; Fig 1, 3: system builds particular contexts for particular users; advertisers may specify particular contexts selected in advance; a context of the input speech is considered a content of the input speech derived from a user utterance including concepts, sematic indicators of the speech as well as metadata with regard to the input speech including activities, user demographic or location, etc.; an context of the output speech is considered a user historical data including user behavior/knowledge, conversations, topics contexts etc. with regard to a system proffered advertisement; that is the system is considered to bear some form of episodic memory with regard to a particular user rather than merely relating to only a current user utterance, that is, the system reaction to subsequent responses of a user incorporate data or metadata derived from an earlier or initial interaction with a user) made before the specific input speech (Free: ¶ 12-17, 23-39; Fig 1, 3: conversational output based on user data includes historical knowledge such as historical user data and stored user specific preferences) in the dialogue;
and output, in response to the specific input speech a subsequent output speech indicating the selected advertisement information to the user (Free: ¶ 12-17, 23-39; Fig 1, 3: a voice based advertisement output to a user.)
Free teaches the utility of assembling contexts based on historical user data and strongly suggest basing the context on keywords or other specific user speech but does not explicitly teach detecting specific input speech such as a particular keyword within the conversational content which satisfies a condition based upon a context made before the dialog 
Please further consider Jab which teaches targeted delivery of contextually relevant advertisement to users of a dialog system (Jab: Abstract) wherein the system comprises an automatic speech recognition for delivery and presentation of an ad wherein the ads presented are based on contexts of the input speech and the output speech  of a user and wherein the specific input speech is based on a context determined by an advertiser before the input speech (Jab: 10-19, 195-211) and wherein the ads presented are further based on a particular context determined by an advertiser  (Jab: 10-19, 195-211: ads presented based on keywords and time, date, season, location, etc.) and wherein the system further relies on an output context in the form of a past history of the user with regard to messages sent by the system and comprising at least user reactions to the system (Jab: ¶ 201-205, 297, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Jab taught keyword targeting in concert with context targeting within the Free system and method. The average skilled practitioner would have been motivated to do so for the purpose of dynamically targeting advertising to users of the system and would have expected predictable results therefrom.
Please note that Jab merely represents an example of well-known art recognized routine and conventional systems and methods for optimizing interactions and/or subsequent interactions with a user by a dialog system, that is, a conversation history is well known to provide a better understanding of a user and thus an obvious avenue for providing an advertisement, recommending services or business or optimizing a model generally. (Please also consider Monteforte: 20100262464 which teaches active learning of user preferences based on 
Regarding claim 2, 9, 15
Free in view of Jab teaches or suggests:
A dialogue control system, method and coded instructions, wherein the processor is further configured to: determine whether to present the advertisement information2PATENTFujitsu Ref. No.: 17-00822 App. Ser. No.: 16/103,313based on the specific input speech from the user in an interaction (Free: ¶ 12-17, 23-39; Fig 1, 3: an identified user speech determines an action and inserts an advertisement), and 
wherein when it is determined that the advertisement information is presented, the processor is configured to insert the selected advertisement information into the interaction and present the inserted advertisement information to the user (Free: ¶ 12-17, 23-39; Fig 1, 3: an inserted ad bears user interaction metadata sufficient to determine user engagement parameters).  
Regarding claim 3, 10, 16
Free in view of Jab teaches or suggests:
A dialogue control system, method and coded instructions, wherein the processor is further configured to: 
extract information on a reaction of the user for first information on the output of the dialogue control system or the presented advertisement information based on the specific input speech from the user, and wherein the processor is configured to select the advertisement information based on the extracted information on the reaction of the user (Free: ¶ 12-17, 23-
Regarding claim 4, 11, 17
Free in view of Jab teaches or suggests:
A dialogue control system, method and coded instructions, wherein the processor is configured to extract the advertisement information including a negative reaction of the user for the first information as the information on the reaction of the user, and select the advertisement information from the advertisement information candidate except for the advertisement information candidate corresponding to the first information from which the negative reaction of the user is extracted (Free: ¶ 12-17, 23-39; Fig 1, 3: positive and negative user behavior history used to drive the presentation of advertisement and optimize positive and negative data to drive click, conversion behavior of a user with respect to a user affinity metric).  
Regarding claim 5, 12, 18
Free in view of Jab teaches or suggests:
A dialogue control system, method and coded instructions, wherein the processor is further configured to: record the reaction of the user to the presented advertisement information for each user, and  3PATENTFujitsu Ref. No.: 17-00822 App. Ser. No.: 16/103,313 wherein the processor is configured to select the advertisement information from the advertisement information candidate based on the recorded reaction of each user to the advertisement information (Free: ¶ 12-17, 23-39; Fig 1, 3: positive and negative user behavior history used to drive the presentation of advertisement and optimize positive and negative data to drive click, conversion behavior of a user with respect to a user affinity metric).  
Regarding claim 6, 13, 19
Free in view of Jab teaches or suggests:
A dialogue control system, method and coded instructions, wherein the processor is configured to record at least one of a an advertisement information effect indicating whether the advertisement information is accepted by the user after presenting the advertisement information (Free: ¶ 12-17, 23-39; Fig 1, 3: positive and negative user behavior history used to drive the presentation of advertisement and optimize positive and negative data to drive click, conversion behavior of a user with respect to a user affinity metric representative of tracked positive and negative relationships with an inserted ad), 
a context affinity indicating whether the interaction is continued after presenting the advertisement information, and a context inductivity indicating whether the reaction for the advertisement information is obtained from the user in the interaction after presenting the advertisement information as the reaction of the user to the advertisement information for each user (Free: ¶ 12-17, 23-39; Fig 1, 3: user reaction data saved in concert with user historical topic and context data including user engagement with presented advertising sufficient to determine user affinity and user click, conversion, etc. rates with regard thereto), and select the advertisement information from the advertisement information candidate based on at least one of the advertisement information effect, the context affinity, and the context inductivity (Free: ¶ 12-17, 23-39; Fig 1, 3: user reaction data saved in concert with user historical topic and context data drives selection of an upcoming ad, insertion, etc.).  
Regarding claim 7, 20
Free in view of Jab teaches or suggests:
A dialogue control system, method and coded instructions, wherein the processor is configured to change a proportion for selecting the advertisement information in accordance .

Response to Arguments

Applicant’s arguments in concert with amended claims, see Remarks and Claims, filed 6/26/20, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 over Freeman and Jablokov have been fully considered and are not persuasive.  Applicant argues that “Free fails to disclose the feature of amended claim 1 as discussed above. Applicant notes, for example, that mere "generate the appropriate response to the voice-based input" of Free is substantially different from "select...advertise information related to...contexts of the input speech and the output speech..." of amended claim 1. 
“Jab is cited as disclosing targeted delivery of contextually relevant advertisement to users of a dialog system, but fails to remedy the deficiency of Free as discussed above.” 
Examiner respectfully disagrees. As Examiner has shown supra both Free and Jab recognize the utility of a prior reaction to a proffer by the system with regard to the optimizing of a subsequent recommendation for subsequent proffers by the system. Further the any distinction of the context of the output speech requires clear disclosure of what the context of the output speech comprises. As such Applicant’s arguments are not considered persuasive and no claims currently stand allowable

Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PAUL C MCCORD/Primary Examiner, Art Unit 2654